Dissenting opinion delivered by
Lewis, P. J.
I am unable to concur in the conclusion reached by a majority of the court. So far as it is maintained that in this State telegraphic dispatches, as such, in the custody of *495the operator are no more beyond the reach of a subpoena duces tecum than any book or paper in the hands of a private individual, I have no difficulty in assenting to that proposition. But I am convinced that the process to be enforced in the present case is framed in utter disregard of recognized essentials of the subpoena duces tecum, and in violation of the constitutional guaranty against “ unreasonable searches and seizures.” The writ commands this petitioner to produce “ any and all telegraphic dispatches, or messages, or copies of the same, now in the office of the Western Union Telegraph Company, of which you are manager, and which dispatches and messages are now in your possession and under your control, which have passed between Dr. J. C. Nidelet and A. B. Wakefield, and William Ladd and J. C. Nidelet, * * * and any and all telegrams, or copies, or originals, that may be in your possession, which may have been sent by or between any or all of the above-mentioned parties within the last six months.” The last clause would include all the dispatches which have passed, within the time stated, between either of the persons named and any other person or persons whomsoever.
' The right of privacy with respect to one’s personal affairs is, in many cases, as dear and as inseparable from the enjoyment of good government and free institutions as any right of property or of personal security. The law does not more certainly protect a man against the spoliation of his farm, or the mutilation of his body, than it does against the compulsory exposure of private communications between himself and his wife, or of those held with his attorney or medical adviser. Business or family secrets, not belonging to the privileged classes, are often of more vital importance to the interests or the happiness of individuals than some of those which the law screens absolutely from judicial inquiry. In nearly every relation of life there are concerns of which exclusive knowledge in particular persons is proprietary, and whose unrestrained exposure would be *496destructive of individual peace and prosperity, and might even lead to most serious consequences in the conditions of society. In trade, the exclusive information gained by superior enterprise is often the most valuable possession of the man of business, while a publication from day to day of his private affairs would bring him to speedy ruin. A system of laws which should treat with entire indifference such momentous interests — not to say rights — .of the citizen, would disgrace any civilized people.
No such indifference is apparent in the law which prevails in Missouri. Its absence is conspicuous in the checks and guards which preclude any prying into books, papers, or even chattels of any sort in private possession, unless really necessary for the public welfare. It is true, at the same time, that our law holds in yet higher esteem the great public interest which is formulated in the administration of justice. When the two come in direct competition, the private must yield to the public interest. The merchant, whatever reasons he may have for withholding his ledger, will be compelled to produce it for the ends of judicial inquiry. But when and on what terms will the privacy of his accounts be thus ruthlessly sacrificed? This may occur when, and only when, the tribunal making the demand has been first satisfied, by at least a prima facie showing, that the contents of the particular ledger called for are material to the inquiry in hand. A court or officer dragging forth by compulsory process the books or papers of a citizen, which are not supposed to be material to an authoritative inquiry actually pending, will be guilty of an intolerable abuse of power.
The so-called subpoena duces tecum in the present instance announces upon its face that no test of materiality has sanctioned its issuance. It postpones that test to a time when it will be useless to apply it. It invades the domain of lawful privacy in order to find out how far the invasion may be justified by subsequent discoveries. It *497proposes violence, without lawful authority, upon a mere guess at the possible disclosure of some authority after the mischief is done. There is no pr-ecedent for such a process in any department of the jurisprudence under which we live.
All the authorities insist that a subpoena duces tecum shall particularly describe the book or paper to be produced. This will convey a proper certainty to the person who is to obey the subpoena. It does more : it shows that the authority which issued the writ has taken due cognizance of the character of the book or paper, and determined its materiality to the pending issue. A single paper — say a telegraphic dispatch — may be sufficiently described by its date and the names of the sender and receiver. So of any number, if each is described in the same way. Such a description, though not perfect, may serve to identify the paper or papers which the court has considered in making the order, and may even suggest an acquaintance with the contents thereof. But in the case before us not a single paper is described by its date, or by the name of its sender or receiver as such. The lumping together of all dispatches sent either way between numerous parties, or by any of them to other parties, or received by any of them from other parties, at any and all times in the course of six months, is a mere burlesque on specific description for any of the objects contemplated by law. If such a wide range of dates and of persons be allowable, why not as well admit six years, or one thousand persons? And if the writ may include these, why may it not cover all time and all mankind? The writ, as here framed, prepares a precedent for the compulsory production of all the papers in the telegraph office, without a more specific description of any, and so opens the way for the very system of usurpation and oppression which was so eloquently denounced by Lord Camden in the case of Wilkes. This subpoena is calculated to gather up all the dispatches, within the time stated, upon *498every variety of subjects, whether political, legal, social, or otherwise, discarding all idea of discrimination among them because of materiality or the contrary. They may include any number of communications between attorneys and their clients, or others equally privileged against judicial exposure. There may be messages of the most exclusively private nature, which no authority should meddle with unless for the manifest ends of judicial administration, and which may yet have not the remotest bearing or influence in that direction. The admitted object of the process is that the mass may be sifted, and only such dispatches be retained as shall be found relevant and material. But how is it possible to separate the material ones without examining also those which are immaterial? To say that the sworn secrecy of a grand jury will furnish sufficient protection on this point is to beg the whole question. If a legal guaranty of privacy exists at all, under any conditions, it is not that a man’s secrets shall, against his will, be given up only to the trustworthy or the oath-bound, but that they shall not be given up at all. Among the members of a grand jury may be the very persons, of all others, whose prying into one’s private affairs will work him the greatest amount of injury. Lord Denman, in Doe v. James, 2 Moo. & R. 47, when asked to examine a will left with an attorney by his client, and thus to ascertain ' whether it was a will of personalty, and so not within the privilege of professional secrecy, answered : “ I do not think that a judge has any more privilege to examine the document than any one else. I cannot call on the witness to produce it.”
The proceeding which this writ proposes to institute amongst a mass of telegraphic messages, for the purpose of finding out if some of them may be of a particular character, is literally nothing less than a search. If, then, it be “unreasonable,” it falls exactly within the prohibitions of the State and Federal Constitutions. What sort of search could be more unreasonable than one whose direct tendency *499is toward results vexatious to the citizen, and jet without a shadow of benefit to the public? The production of a single dispatch of a purely private nature, having no relevancy to the pending matter of judicial investigation, would exemplify just such a result. How many of such messages may be thus unlawfully, vexatiously, and unprofitably exposed to scrutiny under this proceeding, it is impossible to guess.
Constitutional law forbids the issuing of any warrant for a search or seizure except “ upon probable cause, supported by oath or affirmation, and particularly describing the place to be searched and the persons or things to be seized.” In complying with these conditions, great particularity is always required. The suspicion of probable cause, supported by oath or affirmation, will not suffice, unless also such facts be shown as will satisfy the magistrate that the suspicion is well founded. The Commonwealth v. Lottery Tickets, 5 Cush. 369. A designation of goods to be searched for as “goods, wares, and merchandises,” without more particular description, is held to be insufficient. Sandford v. Nichols, 13 Mass. 286. In interpreting the personal guaranties of the Constitution, it is a cardinal rule that substance be always attended to rather than form. The writ here present, by whatsoever name it may be called, is designed to effect both a search and a seizure. Whatever may be said of the origin of the guaranty under consideration, I fail to perceive that the constitutional restriction is limited to “ the indiscriminate seizure of all papers which the accused preserved in the privacy of his home.” Why should there be a distinction between a man’s home and his warehouse, or his ship, or any other place where papers may be lodged? A man may intrust to a private secretary, living in his house, all his private papers. They will still be in the home of the owner. But suppose the secretary removes them to a different place. Will that fact dismiss them from all protection of the law? The custody of the secretary is still the custody of the owner, and carries with it, for the *500owner’s benefit, whatever rights of privacy he might claim if the keeping had remained with himself. By what magic will a different rule be evolved when the owner has, from necessity, made the telegraph operator his confidant, instead of a private secretary ?
The constitutional exactions in the case of every warrant for the search of property are understood as formulating plain principles of civil liberty. Can any man discern the difference between the flagrancy, in principle, of such a warrant issued without the defined requisites, and that of a writ which compels the production of private papers, and their exposure to strangers, without a preliminary showing of materiality, and without a specific description which shall identity the material and leave the immaterial papers untouched? The same principle of civil liberty is violated in either case, and courts should never, in such an event, indulge in nice distinctions between what is commanded in written words, and what is of equal obligation in the unwritten laws of truth and justice.
I am of opinion, notwithstanding the well-expressed views of my learned associates, that the subpoena duces tecum in this case bears upon its face the odious features of the general warrant which the framers of our government intended to banish from American jurisprudence; that its execution ought not to be enforced by any court; and that the petitioner should be discharged from custody.